Case 2:19-cv-05286-JMA-AKT Document 4 Filed 10/18/19 Page 1 of 1 PageID #: 26




 DISTRICT COURT OF THE STATE OF NEW YORK
 EASTERN DISTRICT OF NEW YORK
                              ------------------x
 MARCO MEJIA
 on behalf of himself and others simirarly                          srtuated
                          Plaintiff,                                             A}.{ENDED
                                                                        CONSENT TO JOINDER
        -aga Lnsr-                                                            cv   19-5286
GULF2BAY SOFTWASH CORP.,
NORTH AMER]CAN CHIMNEY & GUTTER CORP..
DAV I   D   JARRETT
In his individual      capacity
                         De   fendants.

                                --- -- --x

               By signing below I, Marcos                Mej   ia consent to              become
party plaintiff       in this lawsuit          and       be bound by any decisj                on
herein.
Dated: October lJ , 2Olg

                                                    bs   Mej
                                          C/O Law Off                   of   Del vr   s   Mel encie   z
                                          90 Bradley               t.
                                          Brentwood,           N    Y   ILl L]
                                          63- 43 4-L4 43
